  Case 19-16185             Doc 25         Filed 08/01/19 Entered 08/01/19 13:35:13                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: JOSEPH R RONDUELAS                                            ) Case No. 19 B 16185
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: CAROL A DOYLE

                                                     NOTICE OF MOTION

   JOSEPH R RONDUELAS                                                              CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   3334 N PANAMA AVE
   CHICAGO, IL 60634

   Please take notice that on August 27, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on August 01,
   2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On June 05, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan subpart 2.3 to select the third box and include the appropriate tax language. Provide current
   Pay Advices and amend Schedule E to identify the state agency.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603,
   (312) 294-5900
